DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 8 recites “loose fill insulation…, loose-fill insulation”. It’s unclear if the second “loose-fill insulation” is the same or different.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites first and second surfaces of the cavity but depends from Claim 1 that already recited first and second lateral surfaces. It is unclear if the first and second surfaces of Claim 3 are the same or different from the ones from Claim 1.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites first and second surfaces of the cavity but depends from Claim 1 that already recited first and second lateral surfaces. It is unclear if the first and second surfaces of Claim 10 are the same or different from the ones from Claim 1.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds where the Applicant gives examples [e.g.] in the claim to make the claim indefinite.
Claim 13 recites the limitation "the front panel".  There is insufficient antecedent basis for this limitation in the claim because it was previously referred to as “a front surface”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 2,131,620 to Garrison.
Regarding claim 1, Garrison teaches in Figure 1, an insulated building structure (Page 1, Column 1, Line 1) comprising: a longitudinally-extending cavity [space between walls (Page 1, Column 2, Line 29)] bound by a first lateral surface (30) [left stud (Page 2, Column 2, Lines 62-63)], a second lateral surface (30) [right stud (Page 2, Column 2, Lines 62-63)], a back surface (31) [wall (Page 2, Column 1, Line 61)] and a front surface [it would be common practice to finish the stud wall with drywall or other internal sheathing (Page 1, Column 1, Line 29)], the cavity having a cross-sectional area in plane normal to a longitudinal axis of the cavity; one or more shelves (20) (Page 2, Column 1, Lines 26-27)] extending into the cavity each having an occluded area in the plane that is less than the cross-sectional area of the cavity; loose-fill (Page 1, Column 1, Line 28) insulation (35) [batts of insulating material (Page 2, Column 2, Lines 10-11)] disposed in the cavity, loose-fill insulation (35) being positioned above and below each of the shelves (20).
Regarding claim 2, Garrison teaches in Figure 1, the building structure comprises: a first stud (Page 2, Column 2, Lines 62-63) defining the first lateral surface (30) of the cavity; a second stud (Page 2, Column 2, Lines 62-63) spaced laterally from the first stud, the second stud defining the second lateral surface (30) of the cavity; a back panel [wall (Page 2, Column 1, Line 61)] extending between a back side of the first stud (30) and a back side of the second stud (30), the back panel defining the back surface (31) of the cavity; a front panel [front wall (Page 1, Column 2, Line 29)] extending between a front side of the first stud (30) and a front side of the second stud (30), the front panel defining the front surface of the cavity.
Regarding claim 3, Garrison teaches in Figure 1, each of the shelves (20) has a first end adjacent to a first surface (30) defining the cavity and a second end distal the first surface (30) and spaced from the second surface (30) defining the cavity, the second surface (30) being opposite the first surface (30) [the shelf does not span the full width of the cavity (Page 2, Column 1, Lines 59-63) thus if one side of the shelf it close to the first surface, it would be spaced from the second].
Regarding claim 5, Garrison teaches in Figure 1, one or more of the shelves (20) has a first end adjacent to the first lateral surface (30) of the cavity and a second end distal the first lateral surface (30) of the cavity and spaced from the second lateral surface (30) of the cavity [the shelf does not span the full width of the cavity (Page 2, Column 1, Lines 59-63) thus if one side of the shelf it close to the first surface, it would be spaced from the second].
Regarding claim 6, Garrison teaches in Figure 1, one or more of the shelves (20) has a first end adjacent to the second lateral surface (30) of the cavity and a second end distal the second lateral surface (30) of the cavity and spaced from the first lateral surface (30) of the cavity [the shelf does not span the full width of the cavity (Page 2, Column 1, Lines 59-63) thus if one side of the shelf it close to the second surface, it would be spaced from the first].
Regarding claim 7, Garrison teaches in Figure 1, one or more of the shelves (20) has a first end adjacent the back surface (31) of the cavity and a second end distal the back surface of the cavity spaced from the front surface of the cavity [as seen in the Figure, the second end does not extend all the way to the front face of the stud] which is opposite the claimed arrangement. However, the “front” and “back” surfaces of the cavity are arbitrary. The front surface of the cavity could be Garrison’s wall of the building (31), thus meeting claimed arrangement,. 
Regarding claim 8, Garrison teaches in Figure 1, one or more of the shelves (20) has a first end adjacent the back surface (31) of the cavity and a second end distal the back surface of the cavity spaced from the front surface of the cavity [as seen in the Figure, the second end does not extend all the way to the front face of the stud].
Regarding claim 9, Garrison teaches in Figure 1, at least four shelves (20).
Regarding claim 14, Garrison teaches in Figure 1, the cavity extends longitudinally at an angle no more than 60 degrees from vertical.
Regarding claim 16, “prefabricated” is directed towards the method of assembly but the claim depends from Claim 1 which is for the product of an insulated building structure. The Patentability lies within the product itself and not the method by which it is produced. Should Claim 1 be found allowable, this claim would also be allowable.
Regarding claims 17-20, these claims are directed towards a method but depend from Claim 1 which is for the product of an insulated building structure. The Patentability lies within the product itself and not the method. Should Claim 1 be found allowable, these claims would also be allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 2,131,620 to Garrison in view of US Patent Application Publication # 2007/0074474 to Jannelle.
Regarding claim 13, Garrison teaches an insulated building structure but is silent about the materials of the back and front surface of the cavity. However, Jannelle teaches in Figure 3, a back surface (23) defining a cavity is provided by sheathing [polyisocyanurate panel (Paragraph 0040)], and a front panel (15) defining the cavity is provided by a sheet of flexible material such as a plastic sheet [polyethylene cover (Paragraph 0038)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify sheathing for the back surface and a flexible sheet of plastic for the front surface as these materials are old and well known and it would have been obvious to try and obtain predictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 2,131,620 to Garrison.
Regarding claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the occluded area limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
Allowable Subject Matter
Claims 4 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the Prior Art does not anticipate or make obvious one or more of the shelves is oblique to the plane, wherein the major top surface of each shelf forms an angle to the plane in the range of 5-45 degrees.
Regarding claims 10-12, the Prior Art does not anticipate or make obvious a first shelf has a first end adjacent to the first surface of the cavity and a second end distal the first surface and spaced from the second surface opposite the first surface; and a second shelf has a first end adjacent to the second surface and a second end distal the second surface and spaced from the first surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635